Citation Nr: 1732657	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  16-26 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent disabling for residuals, cerebral concussion.

2.  Entitlement to an evaluation in excess of 10 percent for scars, left ankle area.

3.  Entitlement to an evaluation in excess of 10 percent disabling for scars, right wrist and hand area.  

4.  Entitlement to an evaluation in excess of 10 percent disabling for scars, left elbow area.

5.  Entitlement to an evaluation in excess of 10 percent disabling for scar, left thigh area.

6.  Entitlement to an evaluation in excess of 10 percent disabling for scars, right calf and ankle area.

7.  Entitlement to an evaluation in excess of 10 percent disabling for scars at the left tibial area.

8.  Entitlement to an evaluation in excess of 20 percent disabling for residuals, fracture, distal humerus, left, with absence of radial head and limitation of flexion and extension of the elbow.  

9.  Entitlement to an evaluation in excess of 20 percent disabling for residuals, fracture, left femoral neck and shaft deformity, shortening, knee and hip disability.

10.  Entitlement to an evaluation in excess of 20 percent disabling for residuals, fracture, tibia and fibula, left, with ankle disability and deformity.  

11.  Entitlement to an evaluation in excess of 10 percent disabling for right wrist disability, non-union, navicular bone.  

12.  Entitlement to an evaluation in excess of 10 percent disabling for residuals, right ankle fracture, non-union, medial malleolus with ingrown toenail, to include whether the Veteran is entitled to a separate evaluation for an ingrown toenail.  

13.  Entitlement to an evaluation in excess of 10 percent disabling for residuals, degenerative changes of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The appellant is a Veteran who had active Air Force service from September 1964 to February 1969, when he separated by reason of physical disability.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

During the pendency of this appeal, the Veteran sought a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  That claim was granted during the pendency of this appeal.  The Veteran has not disagreed with any aspect of the grant of TDIU benefits, and no issue regarding TDIU is before the Board.  

The record contains complaints concerning bilateral wrist disabilities, a back disorder or back pain, and tinnitus, to include as secondary to his service connected TDI.  To the extent there is a desire to file a claim for VA benefits, the Veteran and his representative are informed that they may do so at the RO with appropriate forms as delineated by the Secretary.

Claims for an evaluation in excess of 40 percent for residuals, cerebral concussion, an evaluation in excess of 20 percent for residuals, fracture, distal humerus, left, with absence of radial head, an evaluation in excess of 20 disabling for residuals, fracture, left femoral neck and shaft deformity, an evaluation in excess of 20 percent for residuals, fracture, tibia and fibula, left, with ankle disability and deformity, an evaluation in excess of 10 percent disabling for right wrist, non-union, navicular bone, an evaluation in excess of 10 percent disabling for residuals, right ankle fracture, non-union, medial malleolus with ingrown toenail, to include whether the Veteran is entitled to a separate evaluation for an ingrown toenail, and an evaluation in excess of 10 percent disabling for residuals, degenerative changes of the left knee, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdition (AOJ).

The Veteran's claims file is wholly electronic.


FINDINGS OF FACT

1.  The Veteran has a painful scar in the left ankle area that does not cause additional functional impairment.

2.  There is no evidence that the Veteran has more than two painful scars of the left ankle, right wrist and hand, left thigh, or right calf and ankle, or that any scar limits motion, or that there is instability of the skin covering or any scar.  

3.  There is no evidence that the Veteran has more than four painful scars of the left elbow or of the left tibial area, or that any scar limits motion, or that there is instability of the skin covering or any scar.  


CONCLUSIONS OF LAW

1.  Service-connected scars of the Veteran's left ankle, right wrist and hand, left thigh, and right calf and ankle, do not meet any criterion for an evaluation in excess of 10 percent in any area.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016).

2.  With resolution of reasonable doubt in the Veteran's favor, service-connected scars of the Veteran's left elbow meet the criteria for an initial 20 percent evaluation, but no higher evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016).

3.  With resolution of reasonable doubt in the Veteran's favor, service connected scars of the left tibial area meet the criteria for an initial 20 percent evaluation, but no higher evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and assist each claimant for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board concludes that letters sent to the Veteran and to his representative in association with these claims has provided sufficient notice as to what is needed to substantiate the claims decided herein.  Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The notice complied with the requirements.  

Next, VA has a duty to assist a Veteran in the development of a claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Service treatment records are associated with the electronic record.  The Veteran has been afforded examinations of his scars.  Remand for further factual development of evidence regarding the Veteran's scars would be adverse to the Veteran's interests.  The scar examinations of record are adequate upon which to base the decisions addressed on the merits below.  

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Claims for increased ratings

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. VA must take into account the Veteran's entire medical history and circumstances. 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Claims for initial evaluations in excess of 10 percent for scars

A rating that is assigned with a grant of service connection, such as the case of the scar disabilities addressed in this appeal, must take into account all evidence of the nature and severity of the disability from the effective date of service connection.  Thus, the rating might be a "staged" rating, that is, one comprised of successive ratings reflecting variations in the disability's severity since the date of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

A painful scar warrants a 10 percent evaluation under Diagnostic Code (DC) 7804, separate from the evaluation for limitation of range of motion of the ankle.  However, that 10 percent rating is the maximum schedular rating for one or two tender and painful scars.  The next higher rating for painful scarring, a 20 percent evaluation, is not warranted unless there are three (3) or more painful scars. 

A painful scar may be evaluated separately from limitation of range of motion of an ankle, since the function of the skin is separate from range of motion of a joint.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  DC 7805 provides a mechanism for evaluating scar residuals not addressed in DCs 7800-7804.  

DC 7800 provides that a scar of the head, face, or neck with one characteristic of disfigurement is assigned a 10 percent rating.  However, none of the scars at issue affect the Veteran's head, face or neck, or are burn scars, so no further discussion of DC 7800 is warranted.

Dermatitis and eczema are rated under DC 7806.  The rating under DC 7806 depends on the size of the affected area, whether the area is an "exposed" area of the skin not generally covered by clothing, or whether systemic therapy for skin disability is required.  However, there is no medical evidence that the scars in any area cause or or are manifested by itching or excema.  DC 7806 is not applicable.

Facts and analysis

In 1967, the Veteran sustained multiple injuries in a motorcycle accident.  Service connection was granted for residuals of various injuries.  During the appeal, the Veteran sought increased evaluations for several service-connected disabilities.  As a result of the claims for increased evaluations, the Veteran was awarded separate grants of service connection for scars in several locations.  Initially, noncompensable evaluations were assigned, but the ratings were increased to 10 percent, effective June 18, 2008, except as to scars at the left ankle.  The effective date assigned for the compensable evaluation for left ankle scars was May 4, 2010.  This was the date of the reopened claim for increased ratings that led, in part, to appeal of this issue.

Currently, the combined evaluation for the Veteran's numerous service-connected disabilities is calculated as 90 percent.  He has been in receipt of total (100 percent disability) compensation based on individual unemployability due to service-connected disabilities since June 18, 2008.  

(a).  Left ankle scars

VA examination in 2008 disclosed a scar 13/4 inches long by ? inch wide at the Veteran's left ankle.  This scar was described as nontender.  At the left medial ankle, the examiner found "an oddly shaped scar," 11/4 inches long by 11/4 inches wide, also described as nontender.  However, at the 2010 VA scar examination, the examiner described this scar at the left medial ankle area as "slightly tender to palpation."  Thus, the 10 percent rating was assigned, effective the reopened date of the claim for increase.

The Board agrees that the current 10 percent evaluation for a painful scar at the left ankle is warranted.  No evaluation in excess of 10 percent may be assigned, as no criterion for disability other than pain at one scar site is met.  

However, neither examiner found any other disabling symptom of any scar on the left ankle.  The examination reports stated that there was no instability of the skin covering of any scar on the left ankle.  No scar on the left ankle limited ankle motion.  No criterion for an evaluation in excess of 10 percent for scars, left ankle, has been met.  There is no reasonable doubt to resolve in the Veteran's favor.  The claim for an evaluation in excess of 10 percent for scars, left ankle, must be denied.  

(b).  Scars, right wrist and hand

The examiners who conducted the 2008 and 2010 examinations of the right wrist and hand described two scars.  A scar on the right dorsal wrist was described as irregular in shape, 2 inches by 1/2 inch, and nontender.  At the right dorsal hand, there was a smaller scar, 3/4 inch by 1/16 inch, also described as nontender.  The scars did not limit motion, were superficial, did not have instability of the skin covering of the scars, and were not manifested by any other symptom.  The Board does not disagree with the assignment of a compensable, 10 percent evaluation for these scars, but finds that no criterion for an evaluation in excess of 10 percent has been met.  

There is no reasonable doubt to resolve in the Veteran's favor.  The claim for an evaluation in excess of 10 percent for scars, right wrist and hand, must be denied.  

(c).  Scars, left elbow

The examiner who conducted July 2008 VA described four tender scars.  One was a medial antecubital scar 41/2 inches long and 1/2 inch in width.  Two linear scars, 13/4 inches long and 33/4 inches long, each ? inch or less wide, were noted in the left lateral elbow area.  At the left medial elbow, there was a scar 51/2 inches long.  The examiner who conducted July 2010 VA examination described only the medial antecubital scar as tender, and stated that the other scars were non-tender.  

Resolving reasonable doubt in the Veteran's favor, the Veteran is entitled to a 20 percent evaluation for three or more tender scars of the left elbow.  However, no examiner has described more than four scars at the elbow, so a 20 percent evaluation is the maximum available evaluation which may be assigned for the Veteran's left elbow tender scars.  An evaluation in excess of 20 percent for tender scars, left elbow, is not warranted.  

(d).  Scars, left thigh

The 2008 and 2010 VA examination reports noted a scar on the left anterior thigh, 6 inches long and 1/4 inches wide.  The 2008 report indicates that this scar was tender, while the 2010 report indicated that this scar was non-tender.  

The scar did not limit motion, was superficial, and did not manifest instability of the skin covering of the scar.  Neither examiner found any other symptoms of this scar.  The Board does not disagree with the assignment of a 10 percent evaluation, but finds that no criterion for a higher evaluation is met.  

There is no reasonable doubt to resolve in the Veteran's favor.  The claim for an evaluation in excess of 10 percent for a tender scar, left thigh, must be denied.  


(e).  Scars, right calf and ankle

July 2008 and July 2010 VA examinations disclosed a 9-inch long scar on the medial right calf, 11/2 inches wide, which was moveable but tender or minimally tender to palpation.  Each examiner also described a 2-inch scar on the right ankle as slightly tender or minimally tender.  The examiners agreed that the scars did not limit motion, did not manifest instability of the skin covering of the scars.  

No compensable disability symptom of either scar, other than pain, was noted.  There is no reasonable doubt to resolve in the Veteran's favor.  The claim for an evaluation in excess of 10 percent for scars, right calf and ankle, must be denied.  

(f).  Scars, left tibial area

A left anterior proximal tibial area scar measuring 1 inch by 1/4 inch was described as tender to palpation in the 2008 report, but described as non-tender in the 2010 report.  A scar on the left anterior tibial area measuring 6 1/2 inches long was tender to palpation in 2008, but described as nontender in the 2010 report.  The 2008 examination report described a scar on the left medial distal tibial area, 41/4 inches long and 3/4 inch wide, as tender.  The 2010 report describes this scar as nontender.  

The examiners agreed that the scars did not limit motion, did not manifest instability of the skin covering of the scars, and no other compensable disability symptom was noted.  Each examiner described three tibial scars.  One examiner found three painful scars, which the other examiner determined were not tender.  

Resolving reasonable doubt in the Veteran's favor, the Veteran is entitled to a 20 percent evaluation, but no higher for three painful scars of the left tibia and ankle area.  The criteria for a higher evaluation are not met.



ORDER

The claims for increased evaluations in excess of 10 percent for scars, left ankle, scars, right wrist and hand area, scar, left thigh area, scars, right calf and ankle area, are denied.

An increase 20 percent evaluation for scars, left elbow area, but no higher evaluation, is granted, subject to law and regulations governing the effective date of an award of compensation. 

An increase 20 percent evaluation for scars, left tibial area, but no higher evaluation, is granted, subject to law and regulations governing the effective date of an award of compensation.


REMAND

1.  Claim for increased evaluation for residuals, cerebral concussion:  38 C.F.R. § 4.124a, Diagnostic Code (DC) 8045 provides for the evaluation of TBI.  TBI is rated based on evaluation of cognitive functioning, emotional/behavioral functioning, and physical functioning.  A 70 percent evaluation is assigned if the Veteran's symptoms warrant an impairment score of "3" for any facet.  If the highest level of evaluation for any facet is "2," then the appropriate disability rating is 40 percent, the Veteran's current evaluation.  

The Veteran contends, in essence, that he has at least moderate impairment of memory and executive functioning, so as to warrant an impairment score of "3" for that facet of cognitive functioning.  The rating criteria require objective testing of cognitive function.  Objective testing of cognitive functioning was conducted, including the Short Blessed Test (SBT, a 6-question test), the Repeatable Battery for the Assessment of Neuropsychological Status (RBANS), and the Neurobehavioral Symptom Inventory (NSI).  Nevertheless, it is the Board's opinion that, given the Veteran's history and his contentions regarding his memory and abilities, he should be afforded additional neuropsychiatric testing which includes objective measures of executive functioning.  

2.  Claims for increased evaluations for orthopedic disabilities: The most recent VA examinations of the Veteran's joint disabilities (left humerus fracture and radial head resection, left hip disability, left knee disability, left tibia and fibula fracture with left ankle disability, right wrist disability, and right ankle disability) were conducted in July 2011, about six years ago.  

Very few VA clinical records prior to that examination were associated with the claims file, and no VA records since 2011 are associated with the claims file, so it is not possible to determine from clinical records other than examinations whether the Veteran's orthopedic disabilities have changed in severity during the past six years.  

During the time since the 2011 VA examination, judicial interpretations of the regulations governing examinations of joint disabilities have changed, resulting in requirements for more specific information in examination reports about pain, pain on weightbearing, and functional loss, among other specific information.  Correia v. McDonald, 28 Vet. App. 158 (2016).  It is the Board's opinion that the Veteran is entitled to updated VA examinations of the affected joints. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA clinical records for the pendency of this appeal, to include from June 2007 to the present.  All attempts to obtain records should be set out in the claims folder.  

2.  Afford the Veteran an opportunity to identify any private or other non-VA medical treatment obtained from June 2007 to the present.  Afford the Veteran an opportunity to identify relevant non-clinical evidence, such as statements from others.  

3.  Schedule the Veteran for VA TBI examination by an appropriate provider(s).  The examiner(s) should be provided a list of each disability for which service connection has been granted.  The examiner(s) should be furnished the appropriate TBI Examination format for reporting pertinent symptomatology and findings.  Neuropsychiatric testing, especially with respect to cognitive functioning, to include measures of executive functioning, should be conducted.  Any other indicated tests and studies should be performed.  Clinical findings must be reported in detail.  Access to Virtual VA/VBMS must be made available to the examiner for review in conjunction with the examination.  

The examiner(s) should address the Veteran's contention that he may have hearing loss, tinnitus, or other subjective or objective residuals of TBI that are not currently compensated.

4.  Schedule the Veteran for a VA orthopedic-type examination to determine the severity of each disability addressed in this appeal - left humerus fracture and radial head resection, left hip, left knee, left tibia and fibula fracture with left ankle residuals, right wrist, and right ankle disabilities.  The claims file must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner should conduct joint testing that addresses both active and passive motion, in weight-bearing and nonweight-bearing, functional loss, and functional loss due to pain, for each joint, where applicable.  
	The examiner should assess whether there is actual instability of any joint, evaluating both stability with motion and stability on use, including with weightbearing, where appropriate.
      The examiner should addresses whether the Veteran has left elbow instability, including on use, or with lifting or other motion against weight or with weight in the left hand.  
      The examiner should describe the functional effects of the shortening of the left upper extremity, including effects on the stability of each wrist, including with use and use against weight.  
      The examiner should describe the functional effects of the shortening of the left lower extremity, including effects on the stability of other joints of the lower extremity, with ambulation and weightbearing.  
      As to the wrists, the examiner should be asked to evaluate dorsiflexion.  If there is dorsiflexion beyond the expected normal range, address whether this abnormal range of motion results in instability of the wrist, functional loss with certain motions or against resistance, or results in chronic pain or negative effects on the structures in the hand or arm affected by the abnormal range of motion.
      As to the left knee, the examiner should provide an opinion as to the etiology of crepitus, if present.
      As to each ankle, stability should be addressed on active and passive motion and with weightbearing, during ambulation.

5.  Before proceeding with adjudication, the RO should review the medical opinions obtained to determine if each examination report addresses each disability at issue, addresses each the evaluation factor for that disability, and answers the questions posed by the Board.  If any requested information has not been addressed, the medical opinion should be returned for corrective action, unless the examiner explains why the requested information cannot be obtained.

6.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond. The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


